 

 

Case 1:20-cv-05028-GBD Document 28 Filed 01/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN CARLOS GOMEZ, individually and on
behalf of others similarly situated,

 

Plaintiff, : ORDER
-against- :

: 20 Civ. 5028 (GBD)
NEW TOASTIES DELI, INC. (d/b/a TOASTIES),

YON C. FIGUEROA, JANE DOE, and JASON
DOE,

Defendants.

GEORGE B. DANIELS, District Judge:
Michael] Faillace’s motion to withdraw as counsel is GRANTED. The Clerk of the Court

is hereby ORDERED to close the above-captioned action.

Dated: January 4, 2021
New York, New York
SO ORDERED.

hn a 8 Dinuke
RGEB

 

B. DANIELS
TED STATES DISTRICT JUDGE

 

 
